         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

INTEGRAL SCRAP & RECYCLING, INC.,                  )
                                                   )
                                                   )                   2:20-CV-00871-MJH
                 Plaintiff,                        )
                                                   )
        vs.                                        )
                                                   )
CONIFER HOLDINGS, INC., WHITE PINE                 )
                                                   )
INSURANCE COMPANY,

                 Defendants,

                                    OPINION AND ORDER

        Plaintiff, Integral Scrap & Recycling, Inc., brings claims for Breach of Contract and Bad

Faith Pursuant to 42 Pa.C.S. § 8371 against Defendants, Conifer Holdings, Inc. and White Pine

Insurance Company, alleging failure to honor contractual obligations under a commercial

insurance policy. (ECF No. 25). Defendants moved to dismiss pursuant to Fed. R. Civ. P.

12(b)(6). (ECF Nos. 26-27). The matter is now ripe for consideration.

        Upon consideration of Integral Scrap’s Amended Complaint (ECF No. 25), Defendants’

Motion to Dismiss (ECF No. 26), the respective briefs of the parties (ECF Nos. 27-29), and for

the following reasons, Defendants’ Motion to Dismiss will be granted. Integral Scrap will be

granted leave to amend.

   I.         Background

        Integral Scrap is a scrap and a recycling management firm that maintained an insurance

policy (Policy) issued with the Defendants. (ECF No. 25 at ¶¶ 6-7). On September 30, 2019, a

fire damaged Integral’s 2002 Labounty Shear (shear). Id. at ¶¶ 8,9. The Policy covered the

shear up to $100,000. Id. at ¶ 10. Under the Policy, insured property is valued as follows:
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 2 of 10




       The Company shall not be liable beyond the actual cash value of the property at
       the time any loss or damage occurs and the loss or damage shall be ascertained or
       estimated according to such actual cash value with proper deduction for
       depreciation, however caused, and shall in no event exceed what it would then cost
       to repair or replace the same with material of like kind and quality.

Id. at ¶ 13, ECF No. 25-1 at p. 3, ¶ 8 (emphasis added). To assess the loss of the shear,

Defendants retained CCC Information Services, Inc. (CCC). Id. at ¶ 12. CCC concluded the

actual cash value of the shear was $40,918. Id. at ¶ 14. On December 12, 2019, after deducting

for salvage and Integral Scrap’s deductible, and then adding sales tax, Defendants offered an

actual cash value of $39,663.08 for the shear. Id. at ¶ 15. Integral Scrap avers that Defendants’

cash offer was unreasonably low. Id. at ¶ 16.

       On December 27, 2019, Defendants requested from Integral Scrap an examination under

oath as well as the production of certain documents. Id. at ¶¶ 17-18. Integral Scrap avers that

many of the documents requested, such as those relative to bankruptcy filings, mutual funds,

annuities, life insurance policies and tax returns, would be “useless” to Defendants’

investigation. Id. at ¶¶ 19, 25, 27-28. In response to the document request, Integral Scrap avers

it served upon Defendants “documents that would useful” in the claim investigation. Id. at ¶ 29.

Because Integral Scrap did not produce the documents as requested, Defendants cancelled a

scheduled examination under oath. Id. at ¶¶ 31-32. By letter, Defendants subsequently revoked

their $39,663.08 offer to settle the claim and stated that it would “consider its coverage positions

after completion of [an] Examination under Oath and…full compliance with White Pine’s

document requests.” Id. at ¶¶ 36-37.

       Several provisions in the Policy outline the insured’s obligations upon a loss of its

insured property:

       [a]ll adjusted claims shall be paid or made good to the Insured within sixty (60)
       days after presentation and acceptance of satisfactory proof of interest and loss at

                                                 2
           Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 3 of 10




          the office of the Company. No loss shall be paid or made good if the Insured has
          collected the same from others.

(ECF No. 25-1 at p. 3, ¶ 9).

          The Policy also states under its “Common Policy Conditions”:

          C. Examination of Your Books and Records

          We may examine and audit your books and records as they relate to this policy at
          any time during the policy period and up to three years afterward.

Id. at p. 7, ¶ C. Further, the Contractor’s Equipment Floater states:

           9. REQUIREMENTS IN CASE LOSS OCCURS The insured shall give
          immediate written notice to this company of any loss, protect the property from
          further damage, furnish a complete inventory of the destroyed, damaged and
          undamaged property, showing in detail quantities, costs, actual cash value and
          amount of loss claimed, and within sixty days after the loss, unless such time is
          extended in writing by this company, the insured shall render to this company a
          proof of loss, signed and sworn to by the insured, stating the knowledge and
          belief of the insured as to the following: the time and origin of the loss, the
          interest of the insured and of all others in the property, all encumbrances
          thereon, all other contracts of insurance, whether valid or not, covering any of
          said property, and the insured shall permit the company to inspect and appraise
          the damaged property before it’s repair or disposal.

Id. at p. 14, ¶ 9.

          In its Motion to Dismiss, Defendants argue that Integral Scrap’s Amended Complaint

fails to state a claim for breach of contract and statutory bad faith and fails to set forth facts

which would warrant punitive damages.

    II.      Standard of Review

          When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a

                                                   3
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 4 of 10




motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556); see also Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir.

2014). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A

pleading party need not establish the elements of a prima facie case at this stage; the party must

only “put forth allegations that ‘raise a reasonable expectation that discovery will reveal

evidence of the necessary element[s].’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d

Cir.2009) (quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D. Pa.

June 4, 2008)); see also Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016)

(“Although a reviewing court now affirmatively disregards a pleading’s legal conclusions, it

must still . . . assume all remaining factual allegations to be true, construe those truths in the light

most favorable to the plaintiff, and then draw all reasonable inferences from them.”) (citing

Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d Cir.2014)).

        Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal

conclusions cast in the form of factual averments. Morse v. Lower Merion School District, 132

F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not

whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer

evidence to establish the facts alleged in the complaint. Maio v. Aetna, 221 F.3d 472, 482 (3d



                                                   4
           Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 5 of 10




Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with

needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326–327, (1989).

          When a court grants a motion to dismiss, the court “must permit a curative amendment

unless such an amendment would be inequitable or futile.” Great Western Mining & Mineral Co.

v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (internal quotations omitted). Further,

amendment is inequitable where there is “undue delay, bad faith, dilatory motive, [or] unfair

prejudice.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Amendment is

futile “where an amended complaint ‘would fail to state a claim upon which relief could be

granted.’ ” M.U. v. Downingtown High Sch. E., 103 F. Supp. 3d 612, 631 (E.D. Pa. 2015)

(quoting Great Western Mining & Mineral Co., 615 F.3d at 175).

   III.      Discussion

             A. Breach of Contract

          Defendants argue that Integral Scrap’s breach of contract claim fails because the

Amended Complaint fails to specifically allege the essential terms and provisions of the Policy,

which is a requisite to a breach of contract claim. Further, Defendants contend that the Amended

Complaint fails to allege an instance in which they breached any provision of the Policy or how

they breached the Policy. Integral Scrap maintains that Defendants breached the Policy by

failing to pay the covered loss, specifically the reasonable actual cash value under the Policy and

that the Amended Complaint specifically pleads the alleged Policy provisions that Defendants

breached. Further, Integral Scrap contends that Defendants breached the Policy’s covenant to

act in good faith because they offered an unreasonably low actual cash value payment, withdrew

the actual cash value offer without a reasonable basis, obtained and endorsed an estimate which

does not adequately restore the insured to its position prior to loss, requested the production of



                                                  5
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 6 of 10




documents that the insured had no duty to produce, and then halted the investigation when the

documents were not received. (ECF No. 25 at ¶ 52). Defendants respond that the Policy

specifically imposes obligations on the insured, and that Integral Scrap cooperated only to the

extent it deemed necessary and refused to produce documents it did not believe were relevant to

the Defendants’ investigation.

        To state a breach of contract claim in Pennsylvania, a plaintiff must plead three

elements: “(1) the existence of a contract, including its essential terms; (2) a breach of that

contract; and (3) resultant damages.” Omicron Sys., Inc. v. Weiner, 860 A.2d 554, 564 (Pa.

Super. Ct. 2004) (internal citation and quotations omitted); see also Cessna v. REA Energy

Coop., Inc., 258 F. Supp. 3d 566, 587–88 (W.D. Pa. 2017) (applying Pennsylvania breach of

contract law to claim in federal court). “When a plaintiff pleads a contract according to its legal

effect, the complaint does not need to resort to formulaic recitation of the elements of the alleged

contract; rather, the complaint must allege facts sufficient to place the defendant on notice of the

contract claim in such a way that the defendant can reasonably respond.” Clapps v. State Farm

Ins. Companies, 447 F. Supp. 3d 293, 297 (E.D. Pa. 2020) (citations omitted).

       Here, Integral Scrap does not plead sufficient facts to support its breach of contract claim.

Specifically, Integral Scrap has not adequately pleaded the damage element of its claim. Instead,

the Amended Complaint alleges, in conclusory fashion, that Defendants made an unreasonably

low actual cash value offer of $39,663.08. However, Integral Scrap’s Amended Complaint does

not sufficiently specify a resultant damage from any alleged breach. See e.g. Giacobbe v. QBE

Specialty Ins. Co., 2018 WL 2113266, at *5 (D.N.J. May 8, 2018) (holding amount of actual

cash value an essential element to breach of contract claim). Moreover, the policy requires, as a

condition of reporting a loss that “the insured… give immediate written notice to this company



                                                  6
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 7 of 10




of any loss…showing in detail actual cash value and amount of loss claimed.” (ECF No. 25-

1at p. 14, ¶ 9).    Integral Scrap’s Amended Complaint does not detail an actual cash value and

amount of loss claimed. Therefore, without sufficient pleading as to the damage’s element,

Integral Scrap has not adequately pleaded a breach of contract claim.

        Accordingly, Defendants’ Motion to Dismiss Count I of the Amended Complaint will be

granted. Integral Scrap will be granted leave to amend.

            B. Bad Faith

        Defendants argue that Integral Scrap’s statutory bad faith claims should be dismissed

because Integral Scrap has not alleged sufficient facts in support. Specifically, Defendants

contend that the Amended Complaint includes only bald and conclusory averments in support of

the bad faith claim. Integral Scrap argues that bad faith is adequately pleaded. Defendants

respond that Integral Scrap does not assert any facts disputing that the actual cash value was the

proper measure of damage, challenging the reasonableness of Defendants’ reliance upon CCC’s

estimate, or providing a contrary assertion as to a proper valuation.

        42 Pa.C.S. § 8371 provides a cause of action for bad faith under an insurance policy. The

statute provides as follows:

                   In an action arising under an insurance policy, if the court finds that the
                   insurer has acted in bad faith toward the insured, the court may take all of
                   the following actions:

                          (1) Award interest on the amount of the claim from the date the
                          claim was made by the insured in an amount equal to the prime
                          rate of interest plus 3%.
                          (2) Award punitive damages against the insurer.
                          (3) Assess court costs and attorney fees against the insurer.

42 Pa.C.S. § 8371. Under Pennsylvania law, to recover for bad faith, a plaintiff must prove, by

clear and convincing evidence, that: (1) an insurer lacked a reasonable basis for denying a claim;



                                                     7
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 8 of 10




and, (2) knew or recklessly disregarded its lack of reasonable basis in denying it. Klinger v. State

Farm Mut. Auto. Ins. Co., 115 F.3d 230, 233 (3d Cir. 1997); Polselli v. Nationwide Mut. FireIns.

Co., 23 F.3d 747, 750 (3d Cir. 1994); Terletsky v. Prudential Prop. & Cas. Ins. Co., 649 A.2d

680, 688 (Pa. Super. 1994). “[A]verments [which] are merely conclusory legal statements and

not factual averments” cannot support a bad faith claim. Atiyeh v. Nat'l Fire Ins. Co. of Hartford,

742 F. Supp. 2d 591, 599 (E.D. Pa. 2010).

       Here, Integral Scrap has pleaded that Defendants had an unreasonable basis to deny its

claim. Integral Scrap further alleges that Defendants engaged in bad faith in their investigation of

the claim by propounding unnecessary, burdensome, and overbroad document requests related

to mutual funds, life insurance policies, five years of tax returns, and bankruptcy documents,

which allegedly served no legitimate purpose in Defendants’ investigation of this commercial

insurance claim. While Integral Scrap argues these averments are sufficient to state a claim, they

do not account for the requirements under the Policy and contain conclusory allegations.

       As outlined in the policy, actual cash value of the property is to be “ascertained…with

proper deduction for depreciation.” (ECF No. 25-1 at p. 3, ¶ 8). In conjunction with this policy

language, the insured, at the time of loss, is required to “render to [Defendants]…the interest of

the insured and of all others in the property, all encumbrances thereon, all other contracts of

insurance, whether valid or not, covering any of said property.” Id. at p. 14, ¶ 9. Moreover, the

policy provides, “[Defendants] may examine and audit your books and records as they relate to

this policy at any time during the policy period and up to three years afterward.” Id. at p. 7, ¶ C.

       Integral’s assertions that Defendants’ requests were “unnecessary,” “burdensome,” and

“overbroad” are conclusory given that the allegations do not specify how the documents

requested would not support the requirements of proof under the Defendants’ Policy. The



                                                 8
         Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 9 of 10




Policy sets forth that depreciation, encumbrances, and a books and records audit are subject to

investigation as a prerequisite of a loss payment. When Integral rejected Defendants’ actual

cash value offer, it placed the shear’s valuation at issue and invited further investigation under

the Policy, which could include some of the documentation requested by the Defendant.

Defendants are placed in a position where they have a duty to conduct a thorough investigation;

however, they are hamstrung by their insured’s unilateral determinations of what Defendant’s

should be allowed to investigate. Should this dispute continue, claims and defenses will center

on the actual cash value of the shear. Defendants will likely make similar, if not identical,

requests that it made in its pre-litigation document requests and the same would be subject to

Integral’s objections. But as recently observed, “‘[t]he party opposing discovery has the burden

of proving that the requested discovery should be disallowed.’” Solano-Sanchez v. State Farm

Mut. Auto Ins. Co., No. CV 19-4016, 2021 WL 229400, at *6 (E.D. Pa. Jan. 22, 2021) (citations

omitted). However, “‘[t]he mere statement that a discovery request is ‘overly broad,

burdensome oppressive and irrelevant’ is not adequate to voice a successful objection.’” Id.

Likewise here, Integral Scrap’s allegations of bad faith, relative to objections to document

requests, are conclusory and do not meet the burden to sufficiently plead that they are overly

broad, unduly burdensome, or not reasonably calculated to the discovery of admissible evidence.

Moreover, Integral Scrap does not allege that Defendants knew or should have known that the

requested documents would not lead to relevant material. Therefore, without more specificity,

those allegations cannot support a bad faith claim. Finally, as discussed above, Integral Scrap’s

claims that the Defendants’ determination of actual cash value was unreasonable are similarly

conclusory, and Integral Scrap has provided neither a specific claim for damage nor an




                                                  9
        Case 2:20-cv-00871-MJH Document 30 Filed 03/04/21 Page 10 of 10




alternative valuation method. Thus, Integral Scrap has not adequately pleaded a statutory bad

faith claim.

        Accordingly, Defendants’ Motion to Dismiss Count II of the Amended Complaint will be

granted. Integral will be granted leave to amend.

           C. Punitive Damages

        Integral Scrap’s alleged claim for punitive damages in Count II of its Amended

Complaint. Defendants seek dismissal of any claim for punitive damages. Count II has been

dismissed on other grounds. As such, claims for punitive damages for said dismissed count are

moot.

        Accordingly, Defendants’ Motion to Dismiss Integral Scrap’s claim for punitive damages

under Count II, is denied as moot.

                                            ORDER

        And now this 4th day of March 2021, following consideration of Integral Scrap’s

Amended Complaint (ECF No. 25), Defendants’ Motion to Dismiss (ECF No. 26), the respective

briefs of the parties (ECF Nos. 27-29), and for the foregoing reasons, Defendants’ Motion to

Dismiss is granted. Integral Scrap’s Amended Complaint is dismissed. Integral may file a

Second Amended Complaint on or before March 18, 2021, and Defendants shall file their answer

on or before April 1, 2021.

                                            BY THE COURT:



                                            Marilyn J. Horan
                                            United States District Judge




                                               10
